People v Abreu (2020 NY Slip Op 03240)





People v Abreu


2020 NY Slip Op 03240


Decided on June 10, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 10, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2017-11121
 (Ind. No. 633/16)

[*1]The People of the State of New York, respondent,
vNapoleon Abreu, appellant.


Matthew W. Brissenden, Garden City, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Jason R. Richards and John B. Latella of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Angelo A. Delligatti, J.), rendered September 29, 2017, convicting him of robbery in the first degree and assault in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
"Trial judges are vested with discretion in deciding plea withdrawal motions because they are best able to determine whether a plea is entered voluntarily, knowingly and intelligently" (People v Alexander, 97 NY2d 482, 485). In this case, the Supreme Court did not improvidently deny the defendant's motion to withdraw his plea of guilty without holding a hearing. The record of the plea proceeding demonstrates that the defendant knowingly, voluntarily, and intelligently entered his plea of guilty (see People v Fiumefreddo, 82 NY2d 536, 543). The defendant's contentions in support of his motion to withdraw his plea of guilty were unsubstantiated and contradicted by the record of the plea proceedings (see People v Haffiz, 19 NY3d 883, 884-885; People v Palmer, 29 AD3d 606).
CHAMBERS, J.P., AUSTIN, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court